DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/28/21, with respect to double patenting rejection claims 88-97, 100, 101, 108-112, and 119-124 have been fully considered but are not persuasive.  
Regarding U. S. Patent No. 9877699, claim 1 of the reference teaches transducer probe; tablet housing; touch screen; a needle guide operation; and split screen operation.
In the instant application Claim 108 teaches a portable ultrasonic imaging system; claim 120 teaches a transducer probe; claim 108 teaches a tablet housing; claim 109 teaches a needle guide; and claim 109 teaches a split screen control; as such all claim limitations of the U. S. Patent No. 9877699 are recited in the instant application and the double patenting rejection is appropriate and maintained. 
Regarding U. S. Application No. 15833547 (U. S. Patent No. 11,179,138) claim 1 of the reference teaches transducer probe; tablet housing;  touch screen; a needle guide operation; cardiac imaging; and gesture input.
In the instant application Claim 108 teaches a portable ultrasonic imaging system; claim 120 teaches a transducer probe; claim 108 teaches a tablet housing; claim 109 teaches a needle guide; claim 124 teaches cardiac imaging that determines 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 88-97, 100, 101, 108-112, and 119-129 rejected on the ground of nonstatutory double patenting as being unpatentable over 1-59 of U.S. Patent No.9,877,699 in view of U. S. Publication No. 2011/0202889 to Ludwig et al.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: because both applications claim a hand-held ultrasonic imaging device which comprises a probe; a tablet housing with touch gesture control for depth control and needle visualization procedure.

U. S. Application No. 15/025058
U. S. Patent No. 9877699
A portable medical ultrasound imaging system including: 3 MEl 37996970v.1Application No. 15/025,058Docket No.: 122258-02105 Amendment dated December 28, 2021 After Final Office Action of October 28, 2021 a handheld ultrasound display tablet housing in a tablet form factor, the tablet housing having a front panel and being sized to be held with one hand by a user during a medical ultrasound imaging procedure; a transducer probe housing that communicates with the handheld ultrasound display housing; a touch screen display disposed on the front panel wherein a touch actuated imaging depth control gesture controls imaging depth during the imaging procedure; a computer disposed in the housing, the computer being connected to a beamformer integrated circuit that generates beamformed image data and including at least one processor and at least one memory powered by a battery in the tablet housing wherein the computer controls selection of an imaging mode from at least one selected from the group of B-mode imaging, M- mode imaging and color Doppler imaging in response to touch actuation of the touch screen display, the processor configured to operate a graphical user interface (GUI) on the touch screen display using battery power to perform an ultrasound imaging sequence using at least one imaging mode, the GUI including: a first work area including a touch actuatable menu window having one or more selectable touch actuated control icons; a second work area including an image display area for displaying an ultrasound image obtained from an ultrasound scan wherein at least one touch actuated input is within the image display area on the displayed ultrasound image; and a third work area including a touch actuatable image control window positioned outside of the 
1. A handheld medical ultrasound imaging device comprising: a transducer probe housing a transducer array; and a tablet housing powered by a battery, the housing having a front panel, a computer in the tablet housing, the computer including at least one processor and at least one memory, a touch screen display that displays an ultrasound image and a graphical user interface having a plurality of touch actuated icons, the touch screen display positioned on the front panel, and an ultrasound beamformer processing circuit disposed in the tablet housing that receives image signals from the transducer array, the touch screen display and the ultrasound beamformer processing circuit being communicably connected to the computer, the computer being configured to respond to a first input from the touch screen display to alter an operation of the ultrasound beamformer processing circuit to display an ultrasound image, a second input from the touch screen display actuating a needle guide operation such that a needle can be visualized with an image on the touch screen display, a third input from the touch screen display that actuates an imaging depth control adjustment with a touch gesture, and a fourth input from the touch screen display that actuates split screen viewing of the ultrasound image and a second diagnostic image on the touch screen display.



The ‘699 patent teaches all of the claim limitations of the instant application but does not expressly teach a gui with multiple work areas.
Ludwig teaches a gui with multiple work areas (fig. 41 element 4111, 4112, 4121-4125 are different work areas).
It would be obvious to one of ordinary skill in the art at the time of invention to modify the ‘699 patent with a gui with multiple work areas as taught by Ludwig, since such a setup would result in a more flexible ultrasound tablet, with multiple sections for user control.

Claims 88-97, 100, 101, 108-112, and 119-129 rejected on the ground of nonstatutory double patenting as being unpatentable over 1-31 of U.S. Patent No. 11,179,138 in view of U. S. Publication No. 2011/0202889 to Ludwig et al.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: because both applications claim a hand-held 
U. S. Application No. 15/025058
U. S. Patent No. 11179138
108. A portable medical ultrasound imaging system including: 3 MEl 37996970v.1Application No. 15/025,058Docket No.: 122258-02105 Amendment dated December 28, 2021 After Final Office Action of October 28, 2021 a handheld ultrasound display tablet housing in a tablet form factor, the tablet housing having a front panel and being sized to be held with one hand by a user during a medical ultrasound imaging procedure; a transducer probe housing that communicates with the handheld ultrasound display housing; a touch screen display disposed on the front panel wherein a touch actuated imaging depth control gesture controls imaging depth during the imaging procedure; a computer disposed in the housing, the computer being connected to a beamformer integrated circuit that generates beamformed image data and including at least one processor and at least one memory powered by a battery in the tablet housing wherein the computer controls selection of an imaging mode from at least one selected from the group of B-mode imaging, M- mode imaging and color Doppler imaging in response to touch actuation of the touch screen display, the processor configured to operate a graphical user interface (GUI) on the touch screen display using battery power to perform an ultrasound imaging sequence using at least one imaging mode, the GUI including: a first work area including a touch actuatable menu window having one or more selectable touch actuated control icons; a second work area including an image display area for displaying an ultrasound image obtained from an ultrasound scan wherein at least one touch actuated input is within the image display area on the displayed 
1. A handheld medical ultrasound imaging device comprising: a transducer probe housing including a transducer array; a tablet housing, the tablet housing having a front panel, a computer in the tablet housing, the computer including at least one processor and at least one memory, a battery that provides power, a touch screen display that displays an ultrasound image in an image display area, a plurality of icons positioned on a top and a side of the touch screen display wherein the touch screen display is operative in response to touch actuation of the icons and further in response to a plurality of moving touch gestures within the image display area, the touch screen display positioned on the front panel; and an ultrasound beamformer processing circuit disposed in the transducer probe housing that receives image data from the transducer array, the touch screen display and the ultrasound beamformer processing circuit being communicably connected to the computer, the computer being operative in response to a first gesture input from the touch screen display to alter an operation of the ultrasound beamformer processing circuit to select an imaging depth and generate an image of a region of interest at the selected depth wherein the image is displayed on an image display window of the touch screen display; wherein the touch screen display is responsive to a second gesture input to perform a cardiac imaging procedure to measure an ejection fraction value; and wherein the touch screen display is responsive to a 


The ‘138 patent teaches all of the claim limitations of the instant application but does not expressly teach a gui with multiple work areas. 
Ludwig teaches a gui with multiple work areas (fig. 41 element 4111, 4112, 4121-4125 are different work areas).
It would be obvious to one of ordinary skill in the art at the time of invention to modify the ‘138 patent with a gui with multiple work areas as taught by Ludwig, since such a setup would result in a more flexible ultrasound tablet, with multiple sections for user control.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793